Judgment in favor of plaintiffs for $20,973.80 in a wrongful death action, unanimously reversed, on the law, on the facts and in the exercise of discretion, and a new trial as to damages only, granted, without costs and without disbursements, unless plaintiffs, within 20 days from the date of the order entered herein, stipulate to accept the sum of $12,473.80 in lieu of award by verdict, in which event the judgment is modified to that extent and as thus modified, affirmed, without costs and without disbursements. It is obvious that the award of $20,973.80 is grossly excessive and not warranted by the record. Concur — Steuer, J. P., Tilzer, Rabin, McGivern and Bastow, JJ.